Citation Nr: 1813718	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-28 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

Appellant, C.N., & B.N.


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The decedent served in the Army National Guard of West Virginia from April 1964 to April 1970, with active duty for training (ACDUTRA) from July 1964 to November 1964.  He died in July 2013.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2015, the appellant testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The electronic filing system contains documents pertinent to the appeal that were associated with the record since the RO's last readjudication of the claim.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (West 2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).


FINDINGS OF FACT

1.  During the decedent's lifetime, service connection was not in effect for any disability.

2.  The decedent's death certificate indicates that the immediate cause of death was pneumonia and the underlying cause of death was amyotrophic lateral sclerosis (ALS).  Significant conditions contributing to death but not resulting in the underlying cause were diabetes and hypertension.
3.  The decedent did not have active military, naval, or air service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the decedent's death are not met. 38 U.S.C. §§ 101 (22), (24), 1110, 1131, 1133, 1310 (West 2012); 38 C.F.R. §§ 3.102 , 3.303, 3.312, 3.318 (2017); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching the decision below, the Board considered the appellant's claim and decided entitlement based on the evidence. Neither the appellant nor her representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service in the line of duty.  38 U.S.C. §§ 1110 , 1131; 38 C.F.R. § 3.303 .  Service connection will also be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303 (d).

"Active military, naval, or air service" includes active duty and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled or died from an injury, though not also disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101 (24); 38 C.F.R. § 3.6 (a). 

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C. § 316, 502, 503, 504, or 505.  38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c).  That usually includes two weeks of annual training and/or an initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C. § 316 , 502, 503, 504, or 505.  38 U.S.C. § 101 (23); 38 C.F.R. § 3.6 (d).  That usually indicates weekend drills or training.

The development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for ALS.  38 C.F.R. § 3.318 (a).  Service connection will not be established if the claimant did not have active, continuous service of 90 days or more.  38 C.F.R. § 3.318 (b)(3). 

During the decedent's lifetime, service connection was not established for any disability.  His death certificate shows that he died in July 2013; the immediate cause of death was pneumonia and the underlying cause of death was ALS.  Significant conditions contributing to death but not resulting in the underlying cause were diabetes and hypertension.  The appellant argues that service connection for the cause of death should be granted on a presumptive basis for ALS under 38 C.F.R. § 3.318.

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201 (2013).   Here, there is no question as to whether ALS substantially or materially aided or lent assistance to the production of death.  The death certificate demonstrates that ALS was an underlying cause of the decedent's death, and there is no evidence to the contrary.  Rather, the issue upon which this matter turns is whether the decedent had "active military, naval, or air service" under the law.  38 U.S.C. § 101 (2); 38 C.F.R. § 3.1 (d). 

The decedent's service personnel records, DD Forms 214, and DD Form 215 show that he served in the Army National Guard of West Virginia from April 1964 to April 1970, with ACDUTRA from July 1964 to November 1964.  His DD 214 Form shows that following his four months and two days of ACDUTRA, he was returned to State control as a member of the Army National Guard of West Virginia. 

VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces. Id.   

At the October 2015 hearing, the appellant, supported by her sister and brother-in-law, argued that there should be no distinction under the law as to whether an individual had National Guard service versus any other type of military service.  The appellant testified that those serving in the National Guard serve with the same distinction and honor as others, yet unfairly are not afforded the same benefits.  She stated that these individuals wear the same uniform and defend our country the same, yet receive the short end of the stick.  Her brother-in-law, a Vietnam veteran who served with the United States Marine Corps, provided supportive testimony and argued that individuals serving in the National Guard should be afforded the same benefits as other members of the military.

The Board fully acknowledges the decedent's honorable service to our country and is sympathetic to the immense difficulties he and his family endured through his fight with ALS.  Unfortunately however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  

The facts of this case were squarely addressed by the Federal Circuit Court in Bowers v. Shinseki, 748 F.3d 1351 (Fed. Cir. Apr. 2014), where a surviving spouse sought to establish the presumption of service connection for ALS based on her deceased husband's service in the Army National Guard, without any active service.  The Federal Circuit rejected the argument of that appellant that any active service of more than 90 days is sufficient to establish entitlement to the presumption under 38 C.F.R. § 3.318  regardless of whether the claimant meets the statutory definition of a "veteran."  The Federal Circuit instead held that the individual at issue must first attain "veteran" status to be entitled to the presumption.  To be clear, the law states that ACDUTRA qualifies as "active military, naval, or air service" only when a claimant dies or becomes disabled from a disease or injury incurred or aggravated in the line of duty.  

The Board understands the appellant's arguments that the decedent should be viewed as a veteran under the law and receive presumptive service connection for ALS under 38 C.F.R. § 3.318.  Unfortunately however, the decedent's military records reflect that he did not serve on "active duty."  A careful review of his service records reflects only the service described above.  He did not have active military, naval, or air service through his service on ACDUTRA because he did not become disabled from a disease or injury incurred or aggravated during ACDUTRA.  The Board recognizes that ALS is a slow-developing disease.  However, private treatment records show that the decedent was initially seen for deterioration of motor function in approximately 2011, and ALS was diagnosed in April 2012, close to 50 years after his ACDUTRA service.  His service treatment records and service personnel records contain no evidence of any disability-causing disease or injury during his ACDUTRA. The post-service records similarly contain no indication that ALS was incurred in or aggravated by ACDUTRA and the appellant and her family are not able to render a competent medical opinion regarding the cause of a medically complex disorder such as ALS.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Development of the claim in this regard is not indicated.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed.Cir.2008).

The Board has also considered the medical articles submitted by the appellant in support of the claim.  This evidence, however, does not address the facts that are specific to this particular case.  Rather, they pertain generally to the incidence of ALS in those who served in the military, particularly during the Persian Gulf War.  As such, the Board finds that the information reflected in the submitted articles simply is not probative to the dispositive matter in this appeal, namely, whether the decedent had qualifying service for the application of 38 C.F.R. § 3.318.

In sum, the Board must find that as the decedent did not have active military, naval, or air service, and was not disabled from a disease or injury incurred in line of duty during his period of ACDUTRA, he unfortunately did not attain "veteran" status and the presumption of service connection for ALS cannot be applied.  Bowers, 26 Vet. App. at 201.  The law is dispositive and the appeal must be denied based on the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).



ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


